DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 05/25/2021.  Claims 43-58 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 05/25/2021 have been considered but are moot in view of the new ground(s) of rejection. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 43-44, 46, 49-50 and 52-53 are rejected under 35 U.S.C. 103 as being un-patentable over EDGE World Intellectual Property Organization (WIPO) International Publication Application No.:( WO 2008/006055 A2) hereinafter referred as EDGE, in view of Lundstrom US Patent Application No.:( US 2002/0191597 A1) hereinafter referred as Lundstrom.
For claim 43, EDGE teaches an Apparatus, comprising:
at least one processor (paragraph [0093], lines 1-3); and 
at least one memory including computer program code (paragraph [0093], lines 3), 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
monitor if an information about an emergency procedure is received, wherein the information comprises an internet protocol address from where the at least one of the registration and the invitation is originated (paragraph [0044], lines 1-8); and
provide the identity of the user in response to the information (paragraph [0052], lines 1-6). However, EDGE discloses all the subject matter of the claimed invention with the exemption of the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication; identify an identity of a user correlated to the internet protocol address, wherein 
Lundstrom from the same or analogous art teaches the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication (paragraph [0006], lines 11-21); identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number (paragraph [0040], lines 5-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication; identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number  as taught by Lundstrom  into the modular intelligent transportation system of EDGE.   
The information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication; identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number  can be modify/implemented by combining the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication; identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number with the device. This process is implemented as a hardware solution or as firmware solutions of Lundstrom into the modular intelligent transportation system of EDGE. As disclosed in Lundstrom , the motivation for the combination would be to use the IP Multimedia Subsystem  architectural framework for delivering multimedia communications services such as voice, video and text also the identification of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number that will help to route the call to the subscriber  becoming the method /device more efficient and reliable for a faster communication. 
For claim 44, EDGE teaches an Apparatus, comprising: at least one processor; and at least one memory including computer program code, Page 2 of 18wherein the at least one memory and the computer (paragraph [0044], lines 1-8) and (paragraph [0052], lines 1-8), 
replace, if the internet protocol address is correlated to the identity of the user, the identification of the anonymous user in the invitation with the identity of the user (paragraph [0056], lines 4-8); and forward the invitation comprising the identity of the user (paragraph [0057], lines 1-5). However, EDGE discloses all the subject matter of the claimed invention with the exemption of the invitation is associated with at least one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; if the invitation is received, check if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number as recited in claim 44.
Lundstrom  from the same or analogous art teaches the invitation is associated with at least one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication (paragraph [0006], lines 11-21); if the invitation is received, check if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number (paragraph [0040], lines 5-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the invitation is associated with at least one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; if the invitation is received, check if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number as taught by Lundstrom  into the modular intelligent transportation system of EDGE.   
The invitation is associated with at least one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; if the invitation is received, check if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number can be modify/implemented by combining the invitation is associated with at least one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; if the invitation is received, check Lundstrom into the modular intelligent transportation system of EDGE. As disclosed in Lundstrom , the motivation for the combination would be to use the IP Multimedia Subsystem  architectural framework for delivering multimedia communications services such as voice, video and text also the identification of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number that will help to route the call to the subscriber  becoming the method /device more efficient and reliable for a faster communication. 
For claim 46, EDGE teaches an Apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to provide information on the invitation and to receive the identity in response to the information (paragraph [0070], lines 3-14).
For claim 49, EDGE teaches a method, comprising: 
monitoring if an information about an emergency procedure is received, wherein the information comprises an internet protocol address from where the at least one of the registration and the invitation is originated (paragraph [0044], lines 1-8).  However, EDGE discloses all the subject matter of the claimed invention with the exemption of the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication; identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number as recited in claim 49.
Lundstrom from the same or analogous art teaches the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication (paragraph [0006], lines 11-21); identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number (paragraph [0040], lines 5-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem- as taught by Lundstrom  into the modular intelligent transportation system of EDGE.   
The information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication; identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number  can be modify/implemented by combining the information is associated with at least one session initiation protocol invite request associated with general packet radio service-internet protocol multimedia subsystem-bundled authentication; identify an identity of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number with the device. This process is implemented as a hardware solution or as firmware solutions of Lundstrom into the modular intelligent transportation system of EDGE. As disclosed in Lundstrom , the motivation for the combination would be to use the IP Multimedia Subsystem  architectural framework for delivering multimedia communications services such as voice, video and text also the identification of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number that will help to route the call to the subscriber  becoming the method /device more efficient and reliable for a faster communication. 
For claim 50, EDGE teaches a method, comprising: monitoring if an invitation to an emergency session of an anonymous user is received from an internet protocol address (paragraph [0044], lines 1-8) and  (paragraph [0052], lines 1-8), replacing, if the internet protocol address is correlated to the identity of the user, the identification of the anonymous user in the invitation with the identity of the user (paragraph [0056], lines 4-8); and forwarding the invitation comprising the identity of the user (paragraph [0057], lines 1-5). However, EDGE discloses all the subject matter of the claimed invention with the exemption of the invitation is associated with at least Page 5 of 17one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; checking, if the invitation is received, if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number as recited in claim 50.
Lundstrom  from the same or analogous art teaches the invitation is associated with at least Page 5 of 17one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; (paragraph [0006], lines 11-21); checking, if the invitation is received, if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number (paragraph [0040], lines 5-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the invitation is associated with at least Page 5 of 17one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; checking, if the invitation is received, if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number  as taught by Lundstrom  into the modular intelligent transportation system of EDGE.   
The invitation is associated with at least Page 5 of 17one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; checking, if the invitation is received, if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number can be modify/implemented by combining the invitation is associated with at least Page 5 of 17one session initiation protocol invite request associated with general packet radio service- internet protocol multimedia subsystem-bundled authentication; checking, if the invitation is received, if an identity of a user is correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number with the device. This process is implemented as a hardware solution or as firmware solutions of Lundstrom into the modular intelligent transportation system of EDGE. As disclosed in Lundstrom , the motivation for the combination would be to use the IP Multimedia Subsystem  architectural framework for delivering multimedia communications services such as voice, video and text also the identification of a user correlated to the internet protocol address, wherein the identity of the user comprises a mobile station integrated services digital network number that will help to route the call to the subscriber  becoming the method /device more efficient and reliable for a faster communication. 
For claim 52, EDGE teaches a method, wherein: the checking if the identity of the user is correlated to the internet protocol address comprises providing information on the invitation (paragraph [0070], lines 3-14) and receiving the identity in response to the information (paragraph [0071], lines 1-7).
For claim 53, EDGE teaches a method, further comprising- indicating, if the registration fails, to set up an anonymous emergency session in response to the attempt to register (paragraph [0065], lines 11-14).
Allowable Subject Matter
Claims 45, 47-48, 51 and 54-58 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642